Grant, C. J.
(after stating the facts). The instruction was clearly correct. The dangers were obvious. The workmen were perfectly familiar with the fact that these chunks would roll down the bank when undermined, and they needed no superintendent or foreman to inform them of that fact, or to warn them against a danger which they knew as well as, and perhaps better than, any one. It was not the duty of the defendant to employ a man to watch and inform its workmen when there was danger. The case is ruled by Welch v. Brainard, 108 Mich. 38; Livingstone v. Glass Co., 146 Mich. 236.
Judgment affirmed.
Montgomery, Ostrander, Hooker, and Carpenter, JJ., concurred.